 1
                                                                       FILED IN THE
                                                                   U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON
 2
                                                              Oct 22, 2019
 3                                                                SEAN F. MCAVOY, CLERK



 4
                         UNITED STATES DISTRICT COURT
 5                      EASTERN DISTRICT OF WASHINGTON
 6    JACK WILLIAM J.,
 7             Plaintiff,                         No. 1:19-CV-03050-RHW
 8             v.
                                                  ORDER GRANTING PARTIES’
 9    COMMISSIONER OF SOCIAL                      STIPULATED MOTION FOR
      SECURITY,                                   REMAND
10
               Defendant.
11

12         Before the Court is the parties’ Stipulated Motion for Remand. ECF No. 18.

13   The Commissioner of Social Security denied Plaintiff’s application for Disability

14   Insurance Benefits under Title II of the Social Security Act, 42 U.S.C. § 401-434,

15   and his application for Supplemental Security Income under Title XVI of the Act,

16   42 U.S.C. §1381-1383F. See AR 1-7, 14-35. Plaintiff brought this action seeking

17   judicial review of the Commissioner’s final decision. ECF No. 1. The parties now

18   jointly move the Court to reverse and remand for further administrative

19   proceedings, including a new hearing. ECF No. 18. Based on the agreement of the

20   parties and the record, the Court finds good cause to GRANT their motion.


     ORDER GRANTING PARTIES’ STIPULATED MOTION FOR REMAND
                                ~1
 1         The Commissioner’s decision to deny Plaintiff’s applications for Social

 2   Security benefits is REVERSED and REMANDED for further proceedings

 3   pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the Administrative

 4   Law Judge (ALJ) will:

 5    •    evaluate the additional evidence submitted to the Appeals Council;

 6    •    obtain evidence from a medical expert to clarify the nature, severity, and

 7         effects of the claimant’s impairments;

 8    •    re-evaluate the opinion evidence of record, if warranted by the expanded

 9         record;

10    •    reevaluate the claimant’s residual functional capacity;
11    •    obtain supplemental vocational expert evidence to clarify the effect of the
12         assessed limitations on the claimant’s ability to perform other work in the
13         national economy; and
14    •    offer the claimant the opportunity for a de novo hearing, take any further
15         action needed to complete the administrative record, and issue a new
16         decision.
17   See ECF No. 18 at 2. Moreover, if the ALJ’s new residual functional capacity
18   assessment conflicts with an opinion from a medical source, the ALJ must explain
19   why the opinion was not adopted. Id.
20


     ORDER GRANTING PARTIES’ STIPULATED MOTION FOR REMAND
                                ~2
 1         Accordingly, IT IS HEREBY ORDERED:

 2    1.   The parties’ Stipulated Motion for Remand, ECF No. 18, is GRANTED.

 3    2.   The Commissioner’s decision is REVERSED and this matter is

 4         REMANDED for further administrative proceedings consistent with this

 5         order.

 6    3.   Plaintiff’s Motion for Summary Judgment, ECF No. 11, is now MOOT.

 7    4.   The District Court Executive shall enter judgment for the Plaintiff and

 8         against Defendant.

 9         IT IS SO ORDERED. The District Court Executive is directed to enter this

10   Order, forward copies to counsel, and close the file.

11                  DATED this 22nd day of October, 2019.

12                                   s/Robert H. Whaley
                                  ROBERT H. WHALEY
13                           Senior United States District Judge

14

15

16

17

18

19

20


     ORDER GRANTING PARTIES’ STIPULATED MOTION FOR REMAND
                                ~3
